                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

IDES PEREZ DIAZ, et. al.,                           §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §                   1:19-cv-1036-RP
                                                    §
UNICO EN SABORES, INC. d/b/a                        §
MORELIA MEXICAN GRILL, et. al.,                     §
                                                    §
                Defendants.                         §

                                       FINAL JUDGMENT

        On March 8, 2021, the Court granted the parties’ motion to dismiss, (Mot. Dkt. 25), which

disposed of all of the Plaintiffs’ claims. (Order, Dkt. 26). As nothing remains to resolve, the court

renders Final Judgment pursuant to Federal Rule of Civil Procedure 58.

        IT IS ORDERED that each party bear its own costs.

        IT IS FINALLY ORDERED that the case is CLOSED.

        SIGNED on March 8, 2021.




                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE
